Citation Nr: 0409135	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae. 

2.  Entitlement to service connection for rash on the groin 
and feet.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a psychiatric 
disorder. 

5.  Entitlement to a permanent and total disability rating 
for non-service-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, it eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

With respect to assistance, the VCAA provides that the duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  In addition, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

The claims folder contains several hand-written medical 
records from the VA Medical Center in Jackson, Mississippi, 
dated from January 2000 to July 2000.  There are additional 
computerized medical records dated from August 2000 to 
September 2001.  However, review of this evidence suggests 
that additional computerized records exist.  Additional 
review of the claims folder reveals that the veteran 
completed a release of medical information for a Dr. Robert 
Ritter, who treated him for a psychiatric disorder.  There is 
no indication that the RO has attempted to secure the records 
as authorized by the veteran.  A remand is required to 
attempt to secure the additional VA and private medical 
evidence.   

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO provided the veteran with a VCAA letter in 
July 2001, that letter does not provide adequate explanation 
of the VCAA's allocation of the burden between VA and the 
veteran to provide or secure evidence or information needed 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should correct this deficiency on remand.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the notice provisions of the VCAA, 
i.e., notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should take the necessary 
action to secure medical records from Dr. 
Robert Ritter, as previously authorized 
by the veteran. 

3.  The RO should secure the veteran's 
complete treatment records from the VA 
Medical Center in Jackson, Mississippi, 
including all hand-written and 
computerized records, dated through the 
present.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


